Citation Nr: 0206810	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-12 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).  The June 1999 rating decision granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 10 percent rating evaluation for this 
disability.  The record discloses that during the pendency of 
this appeal, the RO granted an increased evaluation from 10 
percent to 30 percent for the service-connected PTSD.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's PTSD is primarily manifested by 
depression, sleep difficulties, nightmares, irritability, a 
pensive affect, a short temper, hypervigilance, exaggerated 
startle response, and isolation which are indicative of 
moderate symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard, in the Statement of the Case, and 
Supplemental Statement of the Case, the appellant and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim.  Also, 
in April 1991 the RO notified the appellant of the contents 
of the VCAA.

Furthermore, the appellant during his hearing in March 2002 
indicated that he was not receiving treatment for his PTSD.  
As such, the Board finds that the RO has obtained all 
available medical records identified by the veteran.  The 
veteran has also undergone two VA examinations during the 
current appeal.  Consequently, the Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran.  As such, the Board may 
proceed with its adjudication of the veteran's appeal.  

Factual Background

The service medical records are negative for any treatment or 
diagnosis of a psychiatric disorder. 

VA outpatient clinical records dated in 1998, document 
interment treatment for psychiatric complaints.  These 
treatment reports reference complaints of sleep disturbance, 
irritability, isolation, and agitation.  The appellant was 
not taking prescribed medication for his psychiatric 
symptomatology, but was referred for group therapy.

On VA examination in February 1999, the appellant reported 
subjective complaints of insomnia, sleep disturbance with 
talking in his sleep, nightmares, occasional flashbacks of 
combat, and isolation.  The appellant reported that he felt 
better when he could discuss combat related matters, and 
current conflicts with other veterans.  It was noted that the 
appellant had not received inpatient treatment nor was 
medication prescribed for his PTSD symptomatology.  It was 
further noted that the appellant resided with his wife, had 
adult children, and had been employed for more than 20 years 
with the postal service.  The appellant reported he would 
take time off from work when his symptoms are bad, and during 
these times, would isolate from others.  

The examiner observed the appellant was casually dressed, and 
well-groomed.  He maintained good eye contact during the 
interview.  Mental status evaluation showed speech to be 
within normal limits.  The appellant described his mood as 
"ok."  His affect was somber, but euthymic.  His thought 
processes were coherent.  There was no evidence of suicidal 
or homicidal ideation, or psychotic symptoms.  Cognitive 
examination showed the appellant to exhibit intact memory, 
short-term recall, concentration, abstraction, judgment, and 
insight.  The diagnostic impression was PTSD, delayed onset.  
The appellant was evaluated with a Global Assessment of 
Functioning (GAF) score of 65.  

In his assessment, the examiner indicated the appellant 
exhibited a fairly mild case of PTSD.  The appellant was 
noted to exhibit a temper, desire to isolate, and experienced 
flashbacks and nightmares related to combat exposure.  With 
respect to the appellant's level of impairment, the examiner 
evaluated the appellant with a GAF score of 65, noted to 
reflect symptoms that occasionally required the appellant to 
take time off from work.  The appellant's symptoms were noted 
to cause him a fair amount of social impoverishment in his 
relationships.  The examiner indicated that the degree to 
which these symptoms had affected the appellant's industrial 
and social capacity was mild.  

Based upon this evidence, the RO in February 1999 granted 
service connection for PTSD, and evaluated this disorder as 
10 percent disabling under Diagnostic Code 9411.

A VA psychiatric examination was conducted in August 2000.  
The examination report indicates the appellant reported he 
experienced memories related to his combat experiences twice 
weekly, sleep disturbance with daily nightmares, nervousness, 
anxiety, and mild depression accompanying nightmares or 
memories of Vietnam.  The appellant also reported avoidance 
of crowds, and isolation.  He indicated he would accompany 
his wife to various events at her insistence.  He described a 
feeling of detachment from others.  It was noted that the 
appellant had a sense of foreshortened future, and believed 
his future was poor.  The appellant continued to be employed 
with the postal service, and reside with his wife of 30 
years.  The appellant reported that he had been involved in 
verbal altercations with coworkers, which resulted in his 
being separated from these individuals by supervisors.  He 
denied panic attacks and speech problems.  The appellant was 
noted to experience mild depressive symptoms manifested by 
disruptive sleep, poor concentration, depressed mood, and low 
energy.  He also experienced hypervigilance, exaggerated 
startle response, and physiological reactivity upon exposure 
to events that symbolize Vietnam.  It was noted the appellant 
continued to be seen in outpatient group therapy.

On examination, the appellant was alert and oriented.  He was 
calm and cooperative during the interview.  His affect was 
mildly pensive.  The appellant described his mood as "all 
right."  There was no evidence of impairment in thought 
processes, delusions, or hallucinations, inappropriate 
behavior, or suicidal or homicidal ideation or plan.  He 
denied auditory or visual hallucinations.  His memory and 
concentration were evaluated as grossly intact.  Insight and 
judgment were evaluated as fair. 

The diagnosis was PTSD, moderate.  The appellant was 
evaluated with a GAF score of 60.  The examiner remarked that 
the veteran's symptoms were not of a severe nature.   He did 
have limitations in several areas.   He described significant 
social limitation in that he isolated himself and stayed at 
home most of the time.  He had a short temper and described 
getting into arguments both at work and at home.  His poor 
sleep was the result of nightly nightmares from his PTSD.  
This poor sleep affected is work in that he fell asleep and 
was tired and had been reprimanded.

The record discloses that the appellant provided testimonial 
evidence concerning the severity of his PTSD condition during 
a March 2002 hearing.  He stated that his symptoms have 
adversely affected his professional advancement.  The 
appellant reported that he related better to fellow veterans.  
He stated that he is unable to function when he is prevented 
from acknowledging holidays or events which commemorate 
veterans.  He described some difficulty with his supervisor, 
but noted he gets along with other coworkers, particularly 
those who are veterans.  He reported he experiences 
depression, panic attacks, irritability, nightmares, sleep 
disturbance with restlessness.  He indicated that he reacted 
to loud noises, but is no longer bothered by aircraft flying 
overhead once he identified the source of such sounds. 

Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001). Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2000).

Under rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the applicable rating criteria, a 50 percent 
disability rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).

To summarize, the appellant's statements and testimony are 
considered to be competent evidence when describing symptoms 
of a disease or disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements regarding the 
severity of the appellant's symptoms must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The appellant's PTSD is primarily manifested by complaints of 
nightmares, sleep disturbance, irritability, a temper, social 
isolation, and depression.  However, VA examinations in 1999 
and 2000 showed the appellant to be coherent and relevant.  
His judgment and insight were evaluated as adequate.  It was 
noted that the appellant's concentration and memory were not 
impaired.  Further, there was no evidence of hallucination or 
delusional thought processes.  During the most recent VA 
examination he denied panic attacks and speech impairment.  
Although his affect was pensive, it was not flattened.  Also 
he has been employed with the Post Office for over 20 years 
and married 30 years.  Furthermore, the VA examiner in August 
2000 assigned a GAF score of 60 which is indicative of 
moderate symptoms.

Following a review of the record, the Board finds that the 
evidence does not show the presence of psychiatric 
symptomatology consistent with the 50 percent disability 
level.  As such, the preponderance of the evidence is against 
his claim.  Accordingly, a rating in excess of 30 percent is 
not warranted.  In reaching this determination, the Board has 
also determined that the 30 percent evaluation represents the 
highest rating warranted during the appeal period.  Fenderson 
v. West 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

